SUMMARY ORDER
Plaintiff-appellant John F. Lawrence appeals the district court’s grant of motions to dismiss his two Amended Complaints, which alleged breach of contract, breach of implied covenant of good faith and fair dealing, conversion, fraud, negligent misrepresentation, civil theft, violation of the Connecticut Unfair Trade Practices Act, and unjust enrichment. We presume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal.
We affirm for substantially the reasons given by the district court in its opinions. We have carefully considered all of Lawrence’s arguments and find them to be without merit. The judgment of the district court is therefore AFFIRMED.